IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                             February 13, 2002 Session

                ELIZABETH E. PETTY v. STATE OF TENNESSEE

            Direct Appeal from the Claims Commission of the State of Tennessee
                      No. 96001482     Hon. Vance W. Cheek, Judge

                                       FILED MARCH 18, 2002

                                  No. E2001-02124-COA-R3-CV



In this action, the Commission found no contract between the parties and dismissed the claim. On
appeal, we affirm.

Tenn. R. App. P.3 Appeal as of Right; Judgment of the Claims Commission Affirmed.

HERSCHEL PICKENS FRANKS, J., delivered the opinion of the court, in which HOUSTON M. GODDARD,
P.J., and D. MICHAEL SWINEY , J., joined.

Jerrold L. Becker and Samuel W. Brown, Knoxville, Tennessee, for Appellant.

Ronald C. Leadbetter, Associate General Counsel, The University of Tennessee, Knoxville, for
Appellee.



                                              OPINION



                In this contract action, the Trial Court granted the State summary judgment on
plaintiff’s contract claim against the University of Tennessee.

                Plaintiff alleged that the University breached its contract with her, which she contends
is embodied in the UT Undergraduate Catalog, by denying her progression in the Interior Design
program, although she had met requirements for progression listed in the catalog. The State filed
a Motion for Summary Judgment, with affidavits from professors and portions of plaintiff’s
discovery deposition. Plaintiff responded by filing a portion of her deposition, wherein she testified
that she was told by “Miriam”, the President of Academic Affairs, that she was denied progression
because the program’s accreditation was in trouble and they needed to reduce their student/faculty
ratio. Petty admitted that she was not dismissed from the University, but was simply denied
progression in this particular program.

                The Claims Commissioner, in granting summary judgment, found that Tenn. Code
Ann. §9-8-307(a)(1)(L) required a written contract signed by a state official, and there was no
contract in the record.

               Tenn. Code Ann. §9-8-307 confers jurisdiction on the Tennessee Claims Commission
to entertain monetary claims against the State based upon certain specified causes of action. Tenn.
Code Ann. §9-8-307(a)(1)(L) states that the Commission has jurisdiction to determine a monetary
claim against the State based upon “[a]ctions for breach of a written contract between the claimant
and the state which was executed by one (1) or more state officers or employees with authority to
execute the contract”.

                Plaintiff alleges that she has a written contract with the University of Tennessee
which is embodied in the student catalog. She relies upon the unreported opinion of this Court in
Lesure v. State, 1990 WL 64533 (Tenn. Ct. App. May 18, 1990), wherein this Court held that the
catalog of Tennessee State University constituted a contract pursuant to Tenn. Code Ann. §9-8-
307(a)(1)(L). Reliance on the Lesure case is misplaced, because the catalog at issue in Lesure
expressly stated that its provisions constituted a contract between the university and the student, and
the University of Tennessee catalog at issue does not.1 Moreover, the Lesure case was decided when
a prior version of Tenn. Code Ann. §9-8-307(a)(1)(L) was in effect, which merely required the action
to be founded upon “any express contract or breach thereof” but did not require the contract to be
written and signed by an authorized officer or employee. Thus, the Lesure case is not applicable.

                 Finally, plaintiff seeks to bolster her argument that a written contract existed by
stating that the University’s catalog, in conjunction with her transcript of grades which contains the
signature of the registrar, satisfies the requirements of Tenn. Code Ann. §9-8-307(a)(1)(L). The
transcript, however, does nothing more than report the grades which plaintiff earned in her course
work. We find no language in the transcript which would constitute the terms of a contract.

              As the Supreme Court observed in Johnson v. Central Nat'l Ins. Co., 356 S.W.2d 277,
281 (Tenn. 1962):

               While a contract may be either expressed or implied, or written or oral, it must result
               from a meeting of the minds of the parties in mutual assent to the terms, must be
               based upon a sufficient consideration, free from fraud or undue influence, not against
               public policy and sufficiently definite to be enforced.

       1
        In fact, the UT catalog contains a statement which tells a student that its provisions are
constantly under review and are subject to change at any time, and that they should not be relied
upon.


                                                 -2-
The transcript does not contain any definite terms to be enforced, and does not result from a meeting
of the minds. Reading it in conjunction with the catalog is of no consequence, since the catalog
explicitly sets forth that its terms are subject to change without notice, and that it should not be relied
upon.

               We hold that plaintiff has failed to satisfy the requirements of Tenn. Code Ann. §9-8-
307(a)(1)(L), and we affirm the Commissioner’s Order dismissing this action.

                The cost of the appeal is assessed to Elizabeth E. Petty.




                                                         _________________________
                                                         HERSCHEL PICKENS FRANKS, J.




                                                   -3-